Citation Nr: 9928194	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right heel bone spur.  

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected right heel bone spur.  

3.  Entitlement to evaluations in excess of those currently 
assigned for service-connected tinnitus, arthritis of the 
dorsal spine, and bilateral defective hearing, to include the 
issue of whether there was a timely and adequate substantive 
appeal to the Statement of the Case dated in November 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1975 to April 
1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an original claim of service 
connection.  In June 1996 the RO granted service connection 
for tinnitus, rated 10 percent disabling, and Hepatitis C, 
right heel bone spur, left heel bone spur, bilateral 
defective hearing, and arthritis of the dorsal spine, all 
rated noncompensable.  The veteran was notified of this 
action in June 1996 and of his right to appeal.  A notice of 
disagreement (NOD) was received in November 1996, and the 
Statement of the Case (SOC) was issued on November 19, 1996.  
In February 1997, the veteran requested a "time extension" 
in order to obtain additional medical evidence on a VA Form 9 
(Appeal to Board of Veterans' Appeals).  The RO did not 
respond to the veteran's request.  Thereafter, in a letter 
received in October 1997, the veteran addressed the issues of 
entitlement to ratings in excess of those assigned for 
Hepatitis C and right and left heel bone spurs.   

By rating action in December 1997, the RO assigned separate 
ratings of 10 percent for the service-connected Hepatitis C, 
bone spur of the right heel, and bone spur of the left heel, 
each effective from May 1, 1996, the date service connection 
was granted.  

In July 1998, the Board found that the RO's failure to 
address the veteran's request for an extension of time to 
submit a substantive appeal "tolled" the one year period 
for filing an appeal, and accepted the veteran's October 1997 
statement as a substantive appeal with regard to all issues 
addressed in that letter.  At that time, the Board granted a 
30 percent rating for Hepatitis C and remanded the issues of 
ratings in excess of those assigned for right and left heel 
bone spurs for additional development.  The Board also 
remanded the issues of evaluations in excess of those 
assigned for service-connected tinnitus, bilateral defective 
hearing, and arthritis of the dorsal spine, to include 
whether there was a timely substantive appeal to the November 
1996 SOC.  

By rating action in August 1998, service connection was 
denied for a low back disorder and hypertension.  The veteran 
was notified of this decision and did not appeal.  

By rating action in October 1998, service connection was 
denied for stress fracture of the left foot and stress 
fracture of the right foot.  The RO also determined that a 
timely substantive appeal had been received with respect to 
the issues of ratings in excess of those assigned for 
tinnitus, bilateral defective hearing, and arthritis of the 
dorsal spine.  The veteran and his representative were 
notified of this decision.  There has been no appeal to date 
of the issue of service connection for stress fractures.  
Accordingly, that issue is not currently before the Board.

By letter dated in August 1999, the veteran was notified of 
the Board's intention to consider the adequacy of his 
substantive appeal as to the issues of increased ratings for 
tinnitus, bilateral defective hearing, and arthritis of the 
dorsal spine.  The veteran was informed that he could present 
written argument or request a hearing to present oral 
argument on the question of adequacy of the appeal.  The 
veteran responded in August 1999, that he had no further 
argument to present and did not want a hearing.  Accordingly, 
the Board will proceed to adjudicate the issues as set forth 
on the first page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Since service connection was granted, the veteran's left 
heel bone spur is shown to cause no more than mild functional 
loss due to pain.  

3.  Since service connection was granted, the veteran's right 
heel bone spur is shown to cause no more than mild functional 
loss due to pain.  

4.  Service connection for tinnitus, bilateral defective 
hearing, and arthritis of the dorsal spine was granted by the 
RO in June 1996, and the veteran was notified of the decision 
and the ratings assigned for each disability the same month.  

5.  The RO did not respond to the veteran's timely request 
for an extension of time to file a substantive appeal which 
he submitted on a VA Form 9 in February 1997.

6.  The veteran did not file a substantive appeal either 
identifying the June 1996 rating decision as a whole, 
pointing out any error of fact or law in the decision , or 
addressing the individual ratings assigned for tinnitus, 
bilateral defective hearing or arthritis of the dorsal spine.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for service-
connected left heel bone spur is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 
4.40, 4.44, 4.45, 4.59, 4.71a, including Diagnostic Code 5015 
(1998).  

2. An evaluation in excess of 10 percent for service-
connected right heel bone spur is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 
4.40, 4.44, 4.45, 4.59, 4.71a, including Diagnostic Code 5015 
(1998).  

3.  The substantive appeal filed in October 1997, while 
deemed timely, is not adequate regarding the issues of 
ratings in excess of those assigned for tinnitus, bilateral 
defective hearing, and arthritis of the dorsal spine, and the 
Board has no jurisdiction to consider these issues; the VA 
Form 9 filed in Febuary 1997 requesting an extension is not 
an adequate substantive appeal.  38 U.S.C.A. §§ 7105(a), 
(d)(3), (4), and (5), 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.302(b), 20.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show that the veteran was seen on 
several occasions during service beginning in the early 
1990's for bilateral foot pain, primarily on the left side.  
A bone scan of both feet in October confirmed probable 
bilateral bone spur formation in each heel and suspected 
benign bone lesion or healing stress fracture at the base of 
the proximal phalanx of the right second toe.  The record 
shows that the veteran was issued arch supports which gave 
him good relief, but that he still had some pain on prolonged 
exercise or standing.  On a Report of Medical History for 
examination in December 1995, the veteran reported recurring 
bilateral foot pain and cramping.  The examiner noted a 
history of bilateral bone spurs.  No other specific 
abnormalities of the feet were noted on examination at that 
time.  

On VA orthopedic examination in June 1996, the veteran 
reported pain in both heels on prolonged standing and pain in 
the balls of his feet.  Treatments consisted of a custom 
molded orthotics from which the veteran reported great 
relief.  The veteran continued to wear the orthotics with 
good symptomatic relief.  However, he noted that three 
corticosteroid injections which had been given were 
ineffective in controlling his symptoms.  On examination, the 
veteran was able to walk on his toes without difficulty and 
could walk on his heels but not for a long period of time 
secondary to heel pain.  Ankle jerk was symmetrical and there 
was no evidence of clonus or Babinski's sign.  The veteran 
had a normal plantigrade foot and a normal well-defined 
medial arch, bilaterally.  There was 5/5 strength in the 
anterior tibialis and "EHL" bilaterally.  There was 
palpable tenderness at the insert origin of the plantar 
fascia on the right but no palpable tenderness on the left 
side.  There was a tight, palpable plantar fascia 
bilaterally, with dorsiflexion of the ankle and palpation of 
the plantar fascia.  Mild pain was elicited.  There was no 
tenderness to palpation of the metatarsal heads of either 
foot.  The impression included plantar fasciitis of the right 
and left foot.  

Analysis
Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for a bilateral heel spur 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claims.  See 38 
U.S.C.A. § 5107(a).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
a recent decision, Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  

This case involves an appeal as to the initial rating of 
bilateral heel spurs, rather than an increased rating claim 
where entitlement to compensation had been established 
previously.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Id. at 9.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The RO assigned a 10 percent evaluation for a bilateral heel 
spur disability pursuant to Diagnostic Code 5015.  According 
to the VA Schedule for Rating Disabilities, Diagnostic Codes 
5015 is rated as degenerative arthritis, based on limitation 
of motion of the affected parts.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 

Arthritis, degenerative (hypertrophic or 
osteoarthritis):
  Degenerative arthritis established by 
X-ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below:
    With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations                
20
    With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor 
joint groups       10
  Note (1): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.
  Note (2): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be utilized in rating conditions listed 
under diagnostic codes 5013 to 5024, 
inclusive.

In the instant case, the June 1996 VA examination did not 
reveal any actual limitation of motion of either foot due to 
heel spurs.  The veteran had good strength in both lower 
extremities and had a normal plantigrade foot.  That is to 
say, the veteran could walk on the soles of his feet and did 
not limp or favor either heel.  While there was some 
tenderness in the plantar fascia of both feet, the veteran 
reported that he had great relief with the use of orthotics.  
The veteran could also walk on his heels, though not for any 
extended period due to pain.  Although no actual limitation 
of motion was demonstrated on examination, the RO assigned a 
10 percent rating for each foot on the basis that the 
veteran's heel pain on prolonged use was equivalent to 
painful motion and warranted a compensable rating under the 
provisions of DC 5003.  The 10 percent ratings are consistent 
with the objective medical evidence and the applicable rating 
criteria under DC's 5015 and 5003.  

In order to receive a rating higher than 10 percent, the 
medical evidence would have to demonstrate disability of 
either foot equivalent to moderately severe foot injury.  DC 
5284.  However, the service medical records and the June 1996 
VA examination discussed above failed to reveal any objective 
medical evidence suggestive of such findings.  Significantly, 
the veteran reported that he has received what was reported 
by the examiner to be "good relief" from the use of 
orthotics.  Significantly, during the VA examination, not 
more than mild pain was elicited.

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

The current medical evidence does not show the veteran has 
functional loss which would be comparable to impairment 
warranting an evaluation in excess of 10 percent.  The 
veteran's gait and coordination were noted on VA examination 
to be normal, and he did not walk with a limp or otherwise 
show functional impairment when examined by VA in June 1996.  
Again, the veteran reported good symptomatic relief with the 
use of orthotics.  As characteristic pain is a factor in 
rating the veteran's service-connected bilateral heel spurs, 
and pain is not shown to cause more than mild functional loss 
on use, the Board finds that a higher evaluation under the 
holding in DeLuca is not for application.  


Timeliness and Adequacy
of Substantive Appeal

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
Therefore, initial question that must be resolved is whether 
the Board has jurisdiction to consider the claims for 
increased evaluations for service-connected tinnitus, 
arthritis of the dorsal spine, and bilateral defective 
hearing.  The RO has determined that a timely substantive 
appeal was filed.  The Board is in agreement with this 
decision.  As the RO did not respond to the veteran's request 
for an extension, the Board will accept the substantive 
appeal filed in October 1997 as timely.  However, the 
question remains as to whether that appeal was adequate to 
address the issues pertaining to service connection as listed 
on the title page of this decision.

In August 1999, the veteran and his representative were given 
notice that the Board was going to consider the issue of 
whether the substantive appeal on the above issues was 
adequate and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. § 
20.203 (1998).  The August 1999 letter to the veteran 
provided him with notice of the regulations pertinent to the 
issue of adequacy of substantive appeals, and he and his 
representative were provided 60 days to submit argument on 
this issue.  The veteran responded with a statement 
indicating that he did not wish to present additional 
argument and did not want a hearing on this issue.  Thus, the 
Board concludes that the veteran has been afforded his 
procedural rights.   

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

As noted in the Introduction section of this decision, the 
veteran submitted a timely notice of disagreement to the June 
1996 rating decision protesting the ratings assigned for 
service connected tinnitus, arthritis of the dorsal spine, 
and bilateral defective hearing.  A Statement of the Case 
(SOC) was issued in November 1996.  In February 1997, the 
veteran requested an extension of time to submit additional 
evidence.  However, the RO did not respond to this request.  
In a letter received in October 1997, the veteran addressed 
several issues included in the original June 1996 rating 
decision, but did not address or otherwise refer to the 
issues of increased ratings for tinnitus, arthritis of the 
dorsal spine, or bilateral defective hearing.  Specifically, 
in the letter, the veteran noted that he intended to explain 
several of his disagreements and concerns.  The only 
disabilities addressed were his hepatitis and feet.  He noted 
that his hepatitis warranted a thirty percent rating and that 
his feet warranted a combined 20 percent rating.  He added 
that when 30 percent and 20 percent were added to the 10 
already assigned for tinnitus, his rating should be 60 
percent.  He added as follows:  "The benefit that I want and 
which is based upon the provided medical evidence is 60%."  
A subsequent rating decision in December 1997 granted a 
rating of 10 percent from noncompensable for each foot and 
Hepatitis C.  The case was then certified to the Board for 
appellate consideration of the remaining issues then shown as 
increased ratings for tinnitus, arthritis of the dorsal 
spine, and bilateral defective hearing.  

A substantive appeal consists of a properly completed VA Form 
9, or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1998).  
To the extent feasible, the argument should be related to 
specific items in the SOC.  Id.  If the statement of the case 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  

In this case, a VA Form 9 was received from the veteran in 
February 1997, which was within one year of notice of the 
June 1996 rating decision.  However, as previously indicated 
by the Board in July 1998, the February 1997 correspondence 
which was on a VA Form 9, was merely a request for an 
extension of time and that the veteran's subsequent October 
1997 letter was accepted as his substantive appeal with 
respect to all of the issues addressed in that letter.  
Notwithstanding the RO's conclusion in October 1998 that the 
February 1997 correspondence constituted a timely substantive 
appeal, the Board must consider the adequacy of the 
substantive appeal.  In this regard, the Board will discuss 
both the February 1997 correspondence (VA Form 9), and the 
October 1997 letter on the question of the adequacy of the 
substantive appeal.  

As noted above, on the VA Form 9 received in February 1997, 
the veteran merely requested an extension of time and did not 
offer any argument or address in any fashion, the issues 
contained in the SOC.  The fact that the request was made on 
a form used by VA as a means of perfecting an appeal does not 
magically transform the veteran's request for an extension of 
time into a substantive appeal.  The law is quite clear that 
a properly completed substantive appeal requires the 
"necessary information" to identify the issue(s) being 
appealed.  38 C.F.R. § 20.202.  

As to the October 1997 letter which the Board construed as a 
timely substantive appeal, the question is whether the 
arguments presented were sufficient to identify the issues 
pertaining to tinnitus, arthritis of the dorsal spine and 
bilateral defective hearing as those that the veteran wished 
to appeal.  As the SOC included several issues, the law 
requires that the substantive appeal must either indicate 
that the appeal is being perfected as to all of the issues or 
must specifically identify the issues being appealed.  

In this case, the veteran did not indicate that the appeal 
was being perfected as to all of the issues included in the 
SOC, and specifically addressed only two issues.  The veteran 
did not refer to or otherwise offer any arguments relating to 
errors of fact or law as to the issues of increased ratings 
for tinnitus, bilateral defective hearing, or arthritis of 
the dorsal spine.  Since none of the veteran's statements in 
the substantive appeal discussed tinnitus, bilateral 
defective hearing, or arthritis of the dorsal spine, this 
statement cannot reasonably be construed as disagreement as 
to these issues included in the SOC.  In particular, it is 
noted that the veteran specifically noted that he wanted a 30 
percent rating for his liver disability and a combined 20 
percent rating for his feet.  He indicated that the 30 and 20 
percents when combined with the 10 percent rating in effect 
for tinnitus, warranted a 60 percent combined rating.  He 
noted that this was the benefit that he sought.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate substantive appeal of these issues, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998).  



ORDER

Ratings in excess of 10 percent each for service-connected 
bone spur of the left heel and right heel are denied.  

As adequate substantive appeals were not filed, the claims of 
entitlement to evaluations in excess of those assigned for 
tinnitus, bilateral defective hearing, and arthritis of the 
dorsal spine are dismissed.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

